Citation Nr: 1215412	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-40 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO, in pertinent part, denied service connection for type 2 diabetes mellitus.  

The Board notes that the record reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a February 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Edward M. Farmer as his representative.  In August 2011, a Deputy Vice Chairman of the Board granted a motion to change representation, pursuant to 38 C.F.R. § 20.1304(b) (2011).  The Board recognizes the change in representation.

In May 2011, the Veteran's attorney indicated that the Veteran was seeking service connection for depression secondary to type 2 diabetes mellitus.  The claim for service connection for depression, to include as secondary to type 2 diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran was as likely as not exposed to herbicides during his service in Thailand during the Vietnam era.

3.  The Veteran has diabetes that is presumed to be related to in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's current type 2 diabetes mellitus is presumptively related to his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

The Veteran asserts that he has diabetes related to in-service herbicide exposure during his military service in Thailand.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  38 C.F.R. § 3.309(e) (2011).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for type 2 diabetes mellitus is warranted.  

As an initial matter, a January 2009 VA treatment record reflects a diagnosis of diabetes.  While this was not specifically classified as type 2 diabetes mellitus, the Veteran's list of diagnoses includes a diagnosis of diabetes with an International Classification of Diseases (ICD) code of 250.00, reflecting diabetes mellitus without mention of complication, type II or unspecified type, not stated as uncontrolled.  See http://www.icd9data.com.  In a November 2009 treatment record, a VA physician indicated that the Veteran was in an area of Thailand which had been defoliated with Agent Orange and currently had diabetes.  The physician opined that, given the association between diabetes and Agent Orange, the Veteran should qualify for service connection.  While the November 2009 VA treatment record is not sufficient to establish in-service herbicide exposure, the aforementioned records demonstrate the existence of the claimed disability.  Type 2 diabetes mellitus is classified as one of the enumerated diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

The Board notes that the record does not reflect, nor does the Veteran assert, that he served in Vietnam during the Vietnam era.  Rather, he claims that he was exposed to herbicides during his service in Thailand.  

While the RO requested the Veteran's personnel file in February and April 1998, the National Personnel Records Center (NPRC) responded in August 1998 that there were no service personnel records or service treatment records for the Veteran at either their facility or the U.S. Army Human Resources Command (address code 11).  The only service personnel records associated with the claims file include the Veteran's January 1976 orders relieving him from active duty and records pertaining to his National Guard service.  

Nevertheless, The Veteran's Form DD 214 reflects that he served in the Army with just over 18 months of foreign and/or sea service and his last overseas assignment was Thailand.  His primary specialty was a language specialist/voice interpreter.  In a January 1998 statement submitted in support of claims for service connection for posttraumatic stress disorder (PTSD) and thyroid cancer, the Veteran reported serving in Thailand from approximately June 1974 to December 1975, where he worked interpreting the Vietnamese language, Hanoi dialect.  He stated that he spent his entire tour at the 7th Radio Research Field Station (7th RFFS), located just north of Udorn, Thailand.  During a March 1998 VA PTSD examination, the Veteran again reported that he served for 18 months at the 7th Radio Research Field Station outside of Udorn, Thailand.  The Veteran's service treatment records reflect that he received treatment at the Troop Medical Clinic at the 7th Radio Research Field Station in March, April, and June 1975.  

In his November 2008 claim for service connection for type 2 diabetes mellitus, the Veteran asserted that he was stationed at Ramasun Station with the 7th Radio Research Field Station.  He indicated that, in order to arrive at Ramasun Station, he had to await transportation at Udorn Royal Thai Air Force Base (RTAFB).  He added that he also spent some time visiting Korat RTAFB on day trips.  The Veteran stated that the vegetation around the perimeter of his base was destroyed and added that, for physical fitness training, he would jog around the perimeter of the base three to four times a week.  He further stated that he was assigned guard duty that was in a freestanding tower located in the perimeter and there was a time where he was assigned to sand bag duty for two to three weeks, during which time he had to fill sand bags in the perimeter to build bunkers.  In support of his claim, he submitted a photograph of the perimeter at Ramasun Station to show that the area was clear of foliage.  During VA treatment in June 2006, the Veteran reported that he ate a lot of local food while stationed in Thailand, which, he asserted, was contaminated with Agent Orange.  

In December 2008, the RO asked the National Personnel Records Center (NPRC) to furnish any documents showing exposure to herbicides.  The NPRC responded later that month, indicating that there were no records of exposures to herbicides.  

In his August 2009 notice of disagreement (NOD), the Veteran stated that he was at various bases in Thailand where herbicides were authorized to be used to control vegetation around the perimeter.  He specifically reported that there were times when he left Ramasun Station and traveled to Korat RTAFB, Udorn RTAFB, and U-Tapao RTAFB.  

In support of his assertion that he was exposed to herbicides during his service in Thailand, the Veteran submitted a portion of the Project CHECO Southeast Asia Report:  Base Defense in Thailand, which stated that herbicides were used to assist in the difficult task of vegetation control.  

At an informal conference with a Decision Review Officer (DRO) in September 2009, the Veteran reiterated that he spent time on the perimeter of Ramasun Station as a guard during the last five months of his tour, as a runner, and filling sandbags while building bunkers.  He again reported visiting Korat, Udorn, and U-Tapao RTAFBs.  He submitted photographs of bases in Thailand.  

In October 2009, the Veteran submitted a statement from a fellow servicemember, W.J.B., in support of his claim.  W.J.B. stated that he and the Veteran served together from approximately May 1973 through early 1976 and that, after completing technical training, he and the Veteran arrived in November 1974 at the 7th Radio Research Field Station in Udorn Thani, Thailand.  He reported that, as part of their routine, he and the Veteran would run the entire perimeter of the base, normally three to four times a week.  He added that the base assumed a heightened defense posture in March and April 1975, and the Veteran was selected for guard duty on several occasions on the perimeter of the base.  He further noted that the Veteran was also assigned work filing sandbags to build defensive positions.  

In a March 2010 statement, the Veteran reported that he and W.J.B. were assigned to the 7th Radio Research Field Station in Udorn Thani, Thailand, but worked at the Ramasun Station.  

Consistent with Fast Letter 09-20, the RO has placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era.  See Fast Letter 09-20 (May 6, 2009).  This Memorandum notes that, while the Thailand CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

VA's Adjudication Procedures Manual, M21-1MR, indicates that the Compensation & Pension Service (C&P) has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1MR, IV.ii.2.C.10.q.  Additionally, the M21-1MR states that herbicide exposure should be conceded if a U.S. Army veteran served at one of the Royal Thai Air Force Bases if they were involved with perimeter security duty and there is additional credible evidence supporting their statement.  Id.  According to the M21-1 MR, herbicide exposure should also be conceded if the Veteran served at a U.S. Army Base in Thailand during the Vietnam Era as a member of a military police (MP) unit, or with a military police occupational specialty if the Veteran states that his duty placed him at or near the base perimeter.  Id.  

Also, during the pendency of the appeal, VA's C&P Service issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, the C&P Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the C&P Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used.  Therefore, the C&P Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.  

According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP military occupational specialty (MOS) that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis was to be acknowledged.  

While the Veteran in this case has reported visiting Royal Thai Air Force Bases during service, he has not reported service in the perimeters of those bases.  Rather, he has reported that he ran around the perimeter of Ramasun Station, was assigned to guard duty near the perimeter, and was assigned to fill sand bags near the perimeter.  The Veteran did not have an MP or MP-type MOS; rather, as indicated above, he was a language specialist/voice interpreter during service.  However, the Veteran's service treatment records confirm his presence at the 7th Radio Research Field Station from at least March to June 1975 and, as previously stated, the Veteran has described spending time near the perimeter of Ramasun Station  The Veteran has submitted a photo of the base perimeter of Ramasun Station, showing a lack of foliage.  He has also submitted a statement from a fellow service member, W.J.B., providing support of his assertions regarding his presence at the base perimeter.  

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's assertions regarding time spent near the perimeter of Ramasun Station to be credible.  Such assertions are supported by the statement from W.J.B.  The Board emphasizes that the evidence does not explicitly show that the Veteran was exposed to herbicides during service, let alone the type of tactical agents comparable to Agent Orange.  Nevertheless, in view of the aforementioned guidance from the M21-1 MR and the information set forth in the May 2010 C&P Service Bulletin and resolving reasonable doubt in the Veteran's favor, the Board finds that he was as likely as not exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As previously noted, the post-service medical evidence shows that the Veteran has type 2 diabetes mellitus.  That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's diabetes was not caused by herbicide exposure.  

The evidence of a current diagnosis of diabetes, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309(e).  Therefore, the Board concludes that service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for type 2 diabetes mellitus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


